


Exhibit 10.2

 

MAUI LAND & PINEAPPLE  COMPANY, INC.

 

2006 EQUITY AND INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE

 

Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”),
pursuant to its 2006 Equity and Incentive Award Plan (the “Plan”), hereby grants
to the holder listed below (“Holder”) the number of shares of the Company’s
common stock, no par value (“Stock”), set forth below (the “Shares”).  This
Restricted Stock award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Agreement”) and the Plan, each of which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Award Grant Notice (the “Grant Notice”).

 

Holder:

 

Warren H. Haruki

 

 

 

Grant Date:

 

March 9, 2009

 

 

 

Total Number of Shares of Restricted Stock:

 

20,000

 

 

 

Vesting Schedule:

 

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Agreement, the Company’s Forfeiture Restriction (as defined in
the Restricted Stock Agreement) shall lapse as to 1,000 Shares on the last
business day of each calendar quarter beginning on March 31, 2009 and ending on
December 31, 2013.

 

Notwithstanding the above, the Forfeiture Restriction shall terminate and all
Restricted Shares shall vest immediately upon a Change in Control as defined in
Section 1.6 of the Plan.

 

In no event, however, shall the Forfeiture Restriction (as defined in the
Restricted Stock Agreement) lapse as to any additional Shares following Holder’s
Termination of Executive Directorship.

 

Remainder of page intentionally left blank

 

--------------------------------------------------------------------------------


 

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice. 
Holder has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Holder hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under or
relating to the Plan, this Grant Notice or the Restricted Stock Agreement.

 

MAUI LAND & PINEAPPLE COMPANY, INC.:

 

HOLDER:

 

 

 

By:

/S/ WALTER A. DODS JR.

 

By:

/S/ WARREN H. HARUKI

Print Name:

Walter A. Dods Jr.

 

Print Name:

Warren H. Haruki

Title:

Chairman, Compensation Committee

 

 

Address:

P.O. Box 187

 

Address:

 

 

Kahului, Maui, Hawaii 96733

 

 

 

 

 

 

 

 

Date:

May 4, 2009

 

 

 

Attachments:

Restricted Stock Award Agreement (Exhibit A)

 

Form of Internal Revenue Code Section 83(b) Election and Instructions
(Exhibit B)

 

 

· Election under Internal Revenue Code Section 83(b) (Attachment 1 to Exhibit B)

 

 

· Sample Cover Letter to Internal Revenue Service (Attachment 2 to Exhibit B)

 

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
(Exhibit C)

 

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
Prospectus (Exhibit D

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Maui
Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”), has
granted to Holder the number of shares of the Company’s common stock, no par
value (“Stock”), set forth in the Grant Notice (the “Shares”), upon the terms
and conditions set forth in the Company’s 2006 Equity and Incentive Award Plan
(the “Plan”), the Grant Notice and this Agreement.

 

ARTICLE I

GENERAL

 

1.1           DEFINED TERMS.  CAPITALIZED TERMS NOT SPECIFICALLY DEFINED HEREIN
SHALL HAVE THE MEANINGS SPECIFIED IN THE GRANT NOTICE OR, IF NOT DEFINED
THEREIN, THE PLAN.

 

1.2           INCORPORATION OF TERMS OF PLAN.  THE SHARES ARE SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN WHICH ARE INCORPORATED HEREIN BY REFERENCE.

 

ARTICLE II

GRANT OF RESTRICTED STOCK

 

2.1           GRANT OF RESTRICTED STOCK.  IN CONSIDERATION OF HOLDER’S PAST
AND/OR CONTINUED EMPLOYMENT WITH OR SERVICE TO THE COMPANY OR ITS SUBSIDIARIES
AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, EFFECTIVE AS OF THE GRANT DATE
SET FORTH IN THE GRANT NOTICE (THE “GRANT DATE”), THE COMPANY HEREBY AGREES TO
ISSUE TO HOLDER THE SHARES, UPON THE TERMS AND CONDITIONS SET FORTH IN THE PLAN,
THE GRANT NOTICE AND THIS AGREEMENT.

 

2.2           ISSUANCE OF SHARES.  THE ISSUANCE OF THE SHARES UNDER THIS
AGREEMENT SHALL OCCUR AT THE PRINCIPAL OFFICE OF THE COMPANY SIMULTANEOUSLY WITH
THE EXECUTION OF THE GRANT NOTICE BY THE PARTIES OR ON SUCH OTHER DATE AS THE
COMPANY AND HOLDER SHALL AGREE (THE “ISSUANCE DATE”).  SUBJECT TO THE PROVISIONS
OF ARTICLE IV, THE COMPANY SHALL ISSUE THE SHARES (WHICH SHALL BE ISSUED IN
HOLDER’S NAME) ON THE ISSUANCE DATE.

 

2.3           CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES.  THE SHARES, OR ANY
PORTION THEREOF, MAY BE EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OR
ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY.  SUCH SHARES SHALL
BE FULLY PAID AND NONASSESSABLE.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY SHARES PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:

 

(a)         The admission of such Shares to listing on all stock exchanges on
which the Stock is then listed;

 

(b)         The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

--------------------------------------------------------------------------------


 

(c)         The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)         The lapse of such reasonable period of time following the Issuance
Date as the Administrator may from time to time establish for reasons of
administrative convenience; and

 

(e)         The receipt by the Company of full payment for all amounts which,
under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon issuance of such Shares.

 

2.4           RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, UPON
DELIVERY OF THE SHARES TO THE ESCROW AGENT PURSUANT TO ARTICLE IV, HOLDER SHALL
HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID SHARES, SUBJECT TO THE
RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE SHARES AND TO RECEIVE ALL
DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT TO THE SHARES;
PROVIDED, HOWEVER, THAT ANY AND ALL EXTRAORDINARY CASH DIVIDENDS PAID ON SUCH
SHARES AND ANY AND ALL SHARES OF STOCK, CAPITAL STOCK OR OTHER SECURITIES OR
PROPERTY RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO THE SHARES AS A
RESULT OF ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT,
RECAPITALIZATION, COMBINATION, RECLASSIFICATION, OR SIMILAR CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY SHALL ALSO BE SUBJECT TO THE FORFEITURE
RESTRICTION (AS DEFINED IN SECTION 3.1) AND THE RESTRICTIONS ON TRANSFER IN
SECTION 3.4 UNTIL SUCH RESTRICTIONS ON THE UNDERLYING SHARES LAPSE OR ARE
REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH SHARES ARE NO LONGER
OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN RELEASED FROM THE
FORFEITURE RESTRICTION PURSUANT TO THIS AGREEMENT).  IN ADDITION, IN THE EVENT
OF ANY MERGER, CONSOLIDATION, SHARE EXCHANGE OR REORGANIZATION AFFECTING THE
SHARES, INCLUDING, WITHOUT LIMITATION, A CHANGE IN CONTROL, THEN ANY NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (INCLUDING MONEY PAID
OTHER THAN AS A REGULAR CASH DIVIDEND) THAT IS BY REASON OF ANY SUCH TRANSACTION
RECEIVED WITH RESPECT TO, IN EXCHANGE FOR OR IN SUBSTITUTION OF THE SHARES SHALL
ALSO BE SUBJECT TO THE FORFEITURE RESTRICTION (AS DEFINED IN SECTION 3.1) AND
THE RESTRICTIONS ON TRANSFER IN SECTION 3.4 UNTIL SUCH RESTRICTIONS ON THE
UNDERLYING SHARES LAPSE OR ARE REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH
SHARES ARE NO LONGER OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN
RELEASED FROM THE FORFEITURE RESTRICTION PURSUANT TO THIS AGREEMENT).  ANY SUCH
ASSETS OR OTHER SECURITIES RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO,
IN EXCHANGE FOR OR IN SUBSTITUTION OF ANY UNRELEASED SHARES (AS DEFINED IN
SECTION 3.3) SHALL BE IMMEDIATELY DELIVERED TO THE COMPANY TO BE HELD IN ESCROW
PURSUANT TO SECTION 4.1.

 

ARTICLE III

RESTRICTIONS ON SHARES

 

3.1           FORFEITURE RESTRICTION.  SUBJECT TO THE PROVISIONS OF SECTION 3.2,
IF HOLDER HAS A TERMINATION OF EMPLOYMENT, TERMINATION OF CONSULTANCY, OR
TERMINATION OF DIRECTORSHIP, AS APPLICABLE, FOR ANY OR NO REASON, ALL OF THE
UNRELEASED SHARES (AS DEFINED IN SECTION 3.3) SHALL THEREUPON BE FORFEITED
IMMEDIATELY AND WITHOUT ANY FURTHER ACTION BY THE COMPANY (THE “FORFEITURE
RESTRICTION”).  UPON THE OCCURRENCE OF SUCH A FORFEITURE, THE COMPANY SHALL
BECOME THE LEGAL AND BENEFICIAL OWNER OF THE SHARES BEING FORFEITED AND ALL
RIGHTS AND INTERESTS THEREIN OR RELATING THERETO, AND THE COMPANY SHALL HAVE THE
RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE NUMBER OF SHARES BEING
FORFEITED BY HOLDER.  IN THE EVENT ANY OF THE UNRELEASED SHARES ARE FORFEITED
UNDER THIS SECTION 3.1, ANY CASH, CASH EQUIVALENTS, ASSETS OR SECURITIES
RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO, IN EXCHANGE FOR OR IN
SUBSTITUTION OF SUCH SHARES AND HELD BY THE ESCROW AGENT PURSUANT TO SECTION 4.1
AND THE JOINT ESCROW INSTRUCTIONS SHALL BE PROMPTLY TRANSFERRED BY THE ESCROW
AGENT TO THE COMPANY.

 

A-2

--------------------------------------------------------------------------------


 

3.2           RELEASE OF SHARES FROM FORFEITURE RESTRICTION.  THE SHARES SHALL
BE RELEASED FROM THE FORFEITURE RESTRICTION AS INDICATED IN THE GRANT NOTICE. 
ANY OF THE SHARES RELEASED FROM THE FORFEITURE RESTRICTION SHALL THEREUPON BE
RELEASED FROM THE RESTRICTIONS ON TRANSFER UNDER SECTION 3.4.  IN THE EVENT ANY
OF THE SHARES ARE RELEASED FROM THE FORFEITURE RESTRICTION, ANY DIVIDENDS OR
OTHER DISTRIBUTIONS PAID ON SUCH SHARES AND HELD BY THE ESCROW AGENT PURSUANT TO
SECTION 4.1 AND THE JOINT ESCROW INSTRUCTIONS SHALL BE PROMPTLY PAID BY THE
ESCROW AGENT TO HOLDER.

 

3.3           UNRELEASED SHARES.  ANY OF THE SHARES WHICH, FROM TIME TO TIME,
HAVE NOT YET BEEN RELEASED FROM THE FORFEITURE RESTRICTION ARE REFERRED TO
HEREIN AS “UNRELEASED SHARES.”

 

3.4           RESTRICTIONS ON TRANSFER.  UNLESS OTHERWISE PERMITTED BY THE
ADMINISTRATOR PURSUANT TO THE PLAN, NO UNRELEASED SHARES OR ANY DIVIDENDS OR
OTHER DISTRIBUTIONS THEREON OR ANY INTEREST OR RIGHT THEREIN OR PART THEREOF,
SHALL BE LIABLE FOR THE DEBTS, CONTRACTS OR ENGAGEMENTS OF HOLDER OR HIS OR HER
SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO SALE OR OTHER DISPOSITION BY
TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER
MEANS WHETHER SUCH SALE OR OTHER DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY
OPERATION OF LAW BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL
OR EQUITABLE PROCEEDINGS (INCLUDING BANKRUPTCY), AND ANY ATTEMPTED SALE OR OTHER
DISPOSITION THEREOF SHALL BE NULL AND VOID AND OF NO EFFECT.

 

ARTICLE IV

ESCROW OF SHARES

 

4.1           ESCROW OF SHARES.  TO INSURE THE AVAILABILITY FOR DELIVERY OF
HOLDER’S UNRELEASED SHARES IN THE EVENT OF FORFEITURE OF SUCH SHARES BY HOLDER
PURSUANT TO SECTION 3.1, HOLDER HEREBY APPOINTS THE SECRETARY OF THE COMPANY, OR
ANY OTHER PERSON DESIGNATED BY THE ADMINISTRATOR AS ESCROW AGENT, AS HIS OR HER
ATTORNEY-IN-FACT TO ASSIGN AND TRANSFER UNTO THE COMPANY, SUCH UNRELEASED
SHARES, IF ANY, FORFEITED BY HOLDER PURSUANT TO SECTION 3.1 AND ANY DIVIDENDS OR
OTHER DISTRIBUTIONS THEREON, AND SHALL, UPON EXECUTION OF THIS AGREEMENT,
DELIVER AND DEPOSIT WITH THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON
DESIGNATED BY THE ADMINISTRATOR, ANY SHARE CERTIFICATES REPRESENTING THE
UNRELEASED SHARES, TOGETHER WITH THE STOCK ASSIGNMENT DULY ENDORSED IN BLANK,
ATTACHED AS EXHIBIT C TO THE GRANT NOTICE.  THE UNRELEASED SHARES AND STOCK
ASSIGNMENT SHALL BE HELD BY THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON
DESIGNATED BY THE ADMINISTRATOR, IN ESCROW, PURSUANT TO THE JOINT ESCROW
INSTRUCTIONS OF THE COMPANY AND HOLDER ATTACHED AS EXHIBIT D TO THE GRANT
NOTICE, UNTIL THE UNRELEASED SHARES ARE FORFEITED BY HOLDER AS PROVIDED IN
SECTION 3.1, UNTIL SUCH UNRELEASED SHARES ARE RELEASED FROM THE FORFEITURE
RESTRICTION, OR UNTIL SUCH TIME AS THIS AGREEMENT NO LONGER IS IN EFFECT.  UPON
RELEASE OF THE UNRELEASED SHARES FROM THE FORFEITURE RESTRICTION, THE ESCROW
AGENT SHALL DELIVER TO HOLDER THE CERTIFICATE OR CERTIFICATES REPRESENTING SUCH
SHARES IN THE ESCROW AGENT’S POSSESSION BELONGING TO HOLDER IN ACCORDANCE WITH
THE TERMS OF THE JOINT ESCROW INSTRUCTIONS ATTACHED AS EXHIBIT D TO THE GRANT
NOTICE, AND THE ESCROW AGENT SHALL BE DISCHARGED OF ALL FURTHER OBLIGATIONS
HEREUNDER; PROVIDED, HOWEVER, THAT THE ESCROW AGENT SHALL NEVERTHELESS RETAIN
SUCH CERTIFICATE OR CERTIFICATES AS ESCROW AGENT IF SO REQUIRED PURSUANT TO
OTHER RESTRICTIONS IMPOSED PURSUANT TO THIS AGREEMENT.  IF THE SHARES ARE HELD
IN BOOK ENTRY FORM, THEN SUCH ENTRY WILL REFLECT THAT THE SHARES ARE SUBJECT TO
THE RESTRICTIONS OF THIS AGREEMENT.  IF ANY DIVIDENDS OR OTHER DISTRIBUTIONS ARE
PAID ON THE UNRELEASED SHARES HELD BY THE ESCROW AGENT PURSUANT TO THIS
SECTION 4.1 AND THE JOINT ESCROW INSTRUCTIONS, SUCH DIVIDENDS OR OTHER
DISTRIBUTIONS SHALL ALSO BE SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT AND HELD IN ESCROW PENDING RELEASE OF THE UNRELEASED SHARES WITH
RESPECT TO WHICH SUCH DIVIDENDS OR OTHER DISTRIBUTIONS WERE PAID FROM THE
FORFEITURE RESTRICTION.

 

4.2           TRANSFER OF FORFEITED SHARES.  HOLDER HEREBY AUTHORIZES AND
DIRECTS THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE
ADMINISTRATOR, TO TRANSFER THE UNRELEASED SHARES WHICH HAVE BEEN FORFEITED BY
HOLDER TO THE COMPANY.

 

A-3

--------------------------------------------------------------------------------


 

4.3           NO LIABILITY FOR ACTIONS IN CONNECTION WITH ESCROW.  THE COMPANY,
OR ITS DESIGNEE, SHALL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT TO DO WITH
RESPECT TO HOLDING THE SHARES IN ESCROW WHILE ACTING IN GOOD FAITH AND IN THE
EXERCISE OF ITS JUDGMENT.

 

ARTICLE V

OTHER PROVISIONS

 

5.1           ADJUSTMENT FOR STOCK SPLIT.  IN THE EVENT OF ANY STOCK DIVIDEND,
STOCK SPLIT, REVERSE STOCK SPLIT, RECAPITALIZATION, COMBINATION,
RECLASSIFICATION, OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THE
ADMINISTRATOR SHALL MAKE APPROPRIATE AND EQUITABLE ADJUSTMENTS IN THE UNRELEASED
SHARES SUBJECT TO THE FORFEITURE RESTRICTION AND THE NUMBER OF SHARES,
CONSISTENT WITH ANY ADJUSTMENT UNDER SECTION 11.3 OF THE PLAN.  THE PROVISIONS
OF THIS AGREEMENT SHALL APPLY, TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT
TO THE SHARES, TO ANY AND ALL SHARES OF CAPITAL STOCK OR OTHER SECURITIES,
PROPERTY OR CASH WHICH MAY BE ISSUED IN RESPECT OF, IN EXCHANGE FOR, OR IN
SUBSTITUTION OF THE SHARES, AND SHALL BE APPROPRIATELY ADJUSTED FOR ANY STOCK
DIVIDENDS, SPLITS, REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS AND THE LIKE
OCCURRING AFTER THE DATE HEREOF.

 

5.2           TAXES.  HOLDER HAS REVIEWED WITH HOLDER’S OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS INVESTMENT AND THE
TRANSACTIONS CONTEMPLATED BY THE GRANT NOTICE AND THIS AGREEMENT.  HOLDER IS
RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF
THE COMPANY OR ANY OF ITS AGENTS.  HOLDER UNDERSTANDS THAT HOLDER (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR HOLDER’S OWN TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
HOLDER UNDERSTANDS THAT HOLDER WILL RECOGNIZE ORDINARY INCOME FOR FEDERAL INCOME
TAX PURPOSES UNDER SECTION 83 OF THE CODE AS THE RESTRICTIONS APPLICABLE TO THE
UNRELEASED SHARES LAPSE.  IN THIS CONTEXT, “RESTRICTION” INCLUDES THE FORFEITURE
RESTRICTION.  HOLDER UNDERSTANDS THAT HOLDER MAY ELECT TO BE TAXED FOR FEDERAL
INCOME TAX PURPOSES AT THE TIME THE SHARES ARE ISSUED RATHER THAN AS AND WHEN
THE FORFEITURE RESTRICTION LAPSES BY FILING AN ELECTION UNDER SECTION 83(B) OF
THE CODE WITH THE INTERNAL REVENUE SERVICE NO LATER THAN THIRTY DAYS FOLLOWING
THE DATE OF PURCHASE.  A FORM OF ELECTION UNDER SECTION 83(B) OF THE CODE IS
ATTACHED TO THE GRANT NOTICE AS EXHIBIT E.

 

HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(B), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.

 

5.3           LIMITATIONS APPLICABLE TO SECTION 16 PERSONS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, IF HOLDER IS SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT, THE PLAN, THE SHARES AND THIS AGREEMENT SHALL BE
SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE
RULE UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3
OF THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE APPLICATION OF SUCH EXEMPTIVE
RULE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL BE DEEMED
AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.

 

5.4           ADMINISTRATION.  THE ADMINISTRATOR SHALL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES.  ALL ACTIONS TAKEN
AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE ADMINISTRATOR IN GOOD
FAITH SHALL BE BINDING, CONCLUSIVE AND FINAL UPON HOLDER, THE COMPANY AND ALL
OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR SHALL BE PERSONALLY
LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN,

 

A-4

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR THE SHARES.  IN ITS ABSOLUTE DISCRETION, THE BOARD MAY AT ANY
TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL RIGHTS AND DUTIES OF THE
ADMINISTRATOR UNDER THE PLAN AND THIS AGREEMENT.

 

5.5           RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

(a)         Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend(s) that may be
required by any applicable federal or state securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(b)         Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c)         The Company shall not be required: (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

 

5.6           TAX WITHHOLDING.

 

(a)         The Company shall be entitled to require payment of any sums
required by federal, state or local tax law to be withheld with respect to the
transfer of the Shares or the lapse of the Forfeiture Restriction with respect
to the Shares, or any other taxable event related thereto.  The Company may
permit Holder to make such payment in one or more of the forms specified below:

 

(i)            by cash or check made payable to the Company;

 

(ii)           by the deduction of such amount from other compensation payable
to Holder;

 

(iii)          by tendering Shares which are not subject to the Forfeiture
Restriction and which have a then current Fair Market Value not greater than the
amount necessary to satisfy the Company’s withholding obligation based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes; or

 

(iv)          in any combination of the foregoing.

 

(b)           In the event Holder fails to provide timely payment of all sums
required by the Company pursuant to Section 5.6(a), the Company shall have the
right and option, but not obligation, to treat such failure as an election by
Holder to provide all or any portion of such required payment by means of
tendering Shares in accordance with Section 5.6(a)(iii).

 

5.7           NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF THE SECRETARY OF THE
COMPANY, AND ANY NOTICE TO BE GIVEN TO HOLDER SHALL BE ADDRESSED TO HOLDER AT
THE ADDRESS GIVEN BENEATH HOLDER’S SIGNATURE ON THE GRANT NOTICE.

 

A-5

--------------------------------------------------------------------------------

 

BY A NOTICE GIVEN PURSUANT TO THIS SECTION 5.7, EITHER PARTY MAY HEREAFTER
DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO THAT PARTY.  ANY NOTICE
SHALL BE DEEMED DULY GIVEN WHEN SENT VIA EMAIL OR WHEN SENT BY CERTIFIED MAIL
(RETURN RECEIPT REQUESTED) AND DEPOSITED (WITH POSTAGE PREPAID) IN A POST OFFICE
OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES POSTAL SERVICE.

 

5.8           TITLES.  TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND ARE
NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.

 

5.9           GOVERNING LAW; SEVERABILITY.  THIS AGREEMENT SHALL BE
ADMINISTERED, INTERPRETED AND ENFORCED UNDER THE LAWS OF THE STATE OF HAWAII
WITHOUT REGARD TO CONFLICTS OF LAWS THEREOF.  SHOULD ANY PROVISION OF THIS
AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE
OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.

 

5.10         CONFORMITY TO SECURITIES LAWS.  HOLDER ACKNOWLEDGES THAT THE PLAN
IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL PROVISIONS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL REGULATIONS AND
RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER, AND
STATE SECURITIES LAWS AND REGULATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE SHARES ARE TO BE ISSUED, ONLY
IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND THIS AGREEMENT SHALL BE DEEMED
AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.

 

5.11         AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY HOLDER AND BY A DULY
AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

5.12         NO EMPLOYMENT RIGHTS.  IF HOLDER IS AN EMPLOYEE, NOTHING IN THE
PLAN OR THIS AGREEMENT SHALL CONFER UPON HOLDER ANY RIGHT TO CONTINUE IN THE
EMPLOY OF THE COMPANY OR ANY SUBSIDIARY OR SHALL INTERFERE WITH OR RESTRICT IN
ANY WAY THE RIGHTS OF THE COMPANY AND ITS SUBSIDIARIES, WHICH ARE EXPRESSLY
RESERVED, TO DISCHARGE HOLDER AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR
WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN
AGREEMENT BETWEEN THE COMPANY AND HOLDER.

 

5.13         SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  SUBJECT TO
THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS AGREEMENT SHALL BE BINDING
UPON HOLDER AND HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

FORM OF 83(B) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock, no par value, of Maui Land & Pineapple Company, Inc.
transferred to you.  Please consult with your personal tax advisor as to whether
an election of this nature will be in your best interests in light of your
personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you.  PLEASE NOTE:  There is no remedy for failure to file on
time.  The steps outlined below should be followed to ensure the election is
mailed and filed correctly and in a timely manner.  ALSO, PLEASE NOTE:  If you
make the Section 83(b) election, the election is irrevocable.

 

1.                                       Complete Section 83(b) election form
(attached as Attachment 1) and make four (4) copies of the signed election
form.  (Your spouse, if any, should sign the Section 83(b) election form as
well.)

 

2.                                       Prepare the cover letter to the
Internal Revenue Service (sample letter attached as Attachment 2).

 

3.                                       Send the cover letter with the
originally executed Section 83(b) election form and one (1) copy via certified
mail, return receipt requested to the Internal Revenue Service at the address of
the Internal Revenue Service where you file your personal tax returns.  We
suggest that you have the package date-stamped at the post office.  The post
office will provide you with a white certified receipt that includes a dated
postmark.  Enclose a self-addressed, stamped envelope so that the Internal
Revenue Service may return a date-stamped copy to you.  However, your postmarked
receipt is your proof of having timely filed the Section 83(b) election if you
do not receive confirmation from the Internal Revenue Service.

 

4.                                       One (1) copy must be sent to Maui
Land & Pineapple Company, Inc. for its records and one (1) copy must be attached
to your federal income tax return for the applicable calendar year.

 

5.                                       Retain the Internal Revenue Service
file stamped copy (when returned) for your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1 TO EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of common stock,
no par value, of Maui Land & Pineapple Company, Inc., a Hawaii corporation (the
“Company”).

 

1.                                       The name, address and taxpayer
identification number of the undersigned taxpayer are:

 

 

 

 

SSN:                               

 

The name, address and taxpayer identification number of the taxpayer’s spouse
are (complete if applicable):

 

 

 

 

SSN:                                

 

2.                                       Description of the property with
respect to which the election is being made:

 

                                 shares of common stock, no par value, of the
Company.

 

3.                                       The date on which the property was
transferred was                               , 20      .

 

4.                                       The taxable year to which this election
relates is calendar year 20      .

 

5.                                       Nature of restrictions to which the
property is subject:

 

The Shares may not be transferred and are subject to forfeiture if taxpayer’s
employment or service with the Company and its subsidiaries terminates for any
reason.  The forfeiture restriction applicable to the Shares will lapse in a
series of five cumulative installments of 20% each on
                                    , 20      ,
                                    , 20      ,
                                    , 20      ,
                                    , 20       and
                                    , 20      .

 

6.                                       The fair market value at the time of
transfer (determined without regard to any lapse restrictions, as defined in
Treasury Regulation Section 1.83-3(a)) of the Shares was              per Share.

 

7.                                       No amount was paid by the taxpayer for
the Shares.

 

8.                                       A copy of this statement has been
furnished to the Company.

 

Dated:                 , 20      Taxpayer Signature

 

 

 

The undersigned spouse of Taxpayer joins in this election.  (Complete if
applicable).

 

Dated:                 , 20      Spouse’s Signature

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2 TO EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE

 

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

 

[Date]

 

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED

 

Internal Revenue Service

[Address where taxpayer files returns]

 

Re:

Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer:                                                           

 

Taxpayer’s Social Security
Number:                                                             

 

Taxpayer’s
Spouse:                                                                                       

 

Taxpayer’s Spouse’s Social Security
Number:                                               

 

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, being made by
the taxpayer referenced above.  Please acknowledge receipt of the enclosed
materials by stamping the enclosed copy of the Election and returning it to me
in the self-addressed stamped envelope provided herewith.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Enclosures

cc:           Maui Land & Pineapple Company, Inc.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

2006 EQUITY AND INCENTIVE AWARD PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

MAUI LAND & PINEAPPLE, INC.

 

2006 EQUITY AND INCENTIVE AWARD PLAN PROSPECTUS

 

--------------------------------------------------------------------------------
